UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 26, 2013 (September 4, 2013) CHESAPEAKE ENERGY CORPORATION (Exact name of Registrant as specified in its Charter) Oklahoma 1-13726 73-1395733 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 6100 North Western Avenue, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) (405) 848-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): *Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) *Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) *Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) *Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section7 – Regulation FD Item7.01 Regulation FD Disclosure. On September 4, 2013, Michael A. Johnson, Senior Vice President – Accounting, Controller and Chief Accounting Officer, entered into a sales trading plan pursuant to Rule 10b5-1 of the Securities Exchange Act of 1934. The plan will expire no later than June 30, 2014, and has been approved by Chesapeake Energy Corporation (the “Company”) in accordance with its Insider Trading Policy. The plan is part of Mr. Johnson’s long-term strategy to diversify assets. Other Company executives may enter into Rule 10b5-1 trading plans in the future from time to time, and some Company executives have previously entered into such trading plans. Section 8 – Other Events Item 8.01 Other Events. On September 23, 2013, the Company issued a press release announcing that its Board of Directors has declared quarterly common and preferred stock dividends.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits.See "Exhibit Index" attached to this Current Report on Form 8-K, which is incorporated by reference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHESAPEAKE ENERGY CORPORATION By: /s/ JAMES R. WEBB James R. Webb Senior Vice President, General Counsel and Corporate Secretary Date:September 26, 2013 EXHIBIT INDEX Exhibit No. Document Description Chesapeake Energy Corporation press release dated September 23, 2013
